217 B.R. 538 (1997)
In re David CORTEZ, Debtor.
Bankruptcy No. 90-08374-H3-7.
United States Bankruptcy Court, S.D. Texas, Houston Division.
December 5, 1997.

ORDER
LETITIA Z. CLARK, Chief Judge.
The court has considered the "Motion to Set Aside Judgment from Public Records" (Docket No. 16) filed by David Cortez ("Debtor"). In the instant motion, Debtor seeks entry of an order pursuant to the Fair Credit Reporting Act expunging the instant case from the court's records.
The provision of the Fair Credit Reporting Act relating to bankruptcy cases, 15 U.S.C. § 1681c(a)(1), prohibits the inclusion in a consumer report prepared by a consumer reporting agency of cases under Title 11 which antedate the report by more than 10 years.
The Bankruptcy Court is not a consumer reporting agency, within the meaning of 15 U.S.C. § 1681a(f), and does not prepare consumer reports.
Papers filed in a bankruptcy case and the dockets of a bankruptcy court are public records and are open to examination by an entity at reasonable times without charge. 11 U.S.C. § 107; see also, In re General Homes Corp., 181 B.R. 898 (Bankr.S.D.Tex. 1995).
Accordingly, it is
ORDERED that the "Motion to Set Aside Judgment from Public Records" (Docket No. 16) filed by David Cortez ("Debtor") is denied.